Citation Nr: 9933348	
Decision Date: 11/29/99    Archive Date: 12/06/99

DOCKET NO.  98-19 610A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the veteran has basic eligibility for educational 
assistance under Chapter 30, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1987 to July 
1989.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office in St. Louis, Missouri 
(RO), which denied the benefit sought on appeal.

REMAND

The veteran's DD Form 214, Certificate of Release or 
Discharge from Active Duty (DD-214), reflects the narrative 
reason for separation was unsatisfactory performance - 
failure to conform to weight standards, and the separation 
code was JHJL.  Information from the Department of Defense 
(DOD) lists the character of service as honorable, the 
enlistment term as 6 years, and the narrative reason for 
separation as "other."

Regarding the representative's assertion that the veteran's 
weight problem was a pre-existing disability, the Board notes 
that his DD-214 does not reflect a Separation Code of "KFN", 
the abbreviation for "physical disability - EPTS-medical 
board."  However, the issue of whether the veteran was 
separated for a medical condition which preexisted military 
service, which is not service-connected, must be decided by 
VA.  38 C.F.R. § 21.7042(a)(5)(ii).  There is no indication 
in the records before the Board that the RO has considered 
this provision.  Moreover, the Board is unable to conduct its 
own de novo review of the veteran's claim in the absence of 
his complete service administrative/personnel file and his 
complete service medical records.  While the veteran's 
hearing testimony as to his weight before and during his 
service is detailed and credible, his service medical records 
are required for a complete understanding of the state of any 
disability at entrance to service.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development is necessary.

Accordingly, this case is REMANDED for the following action:

1.  The RO should contact the custodian 
of the veteran's service records and 
request his complete service 
administrative/personnel file and all of 
his service medical records.  These 
records should be associated with the 
evidence of record and the veteran's 
claims folder, if available.  The 
unavailability of any requested documents 
should be documented in the record.

2.  The RO should determine whether the 
veteran's weight problem is a medical 
condition (i.e., hypothyroidism) which 
pre-existed service and is not service-
connected under the provisions of 38 
U.S.C.A. § 101(1)(West 1991) and 38 
U.S.C.A. § 3011(a)(1)(A)(ii)(I).

3.  Thereafter, the RO should re-
adjudicate the issue of whether the 
veteran has basic eligibility for 
educational assistance allowance under 
Chapter 30, Title 38, United States Code.

If the benefit sought is not granted, where a timely notice 
of disagreement is of record, the veteran and his 
representative should be furnished a supplemental statement 
of the case, and be afforded a reasonable opportunity to 
respond before the record is returned to the Board for 
further review.

The purpose of the REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

